Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Information Disclosure Statement


1.	The references disclosed within the information disclosure statement (IDS) submitted on October 5, 2021, has been considered and initialed by the Examiner. 

Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent Application No. 17/349102. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites similar subject matter as claim 1 of co-pending ‘102. 
Because co-pending ‘102 discloses a polyimide based film with the same materials as claimed and preferentially disclosed, the article of co-pending ‘102 will inherently possess the standard deviation of an in-plane retardation claimed. Products of identical chemical composition can not have mutually exclusive properties. Therefore, because Park has the same chemical structure, the properties, including the standard deviation of an in-plane retardation are necessarily present. MPEP 2112.01 II.
	All of the remaining instant claims recite similar subject matter as claims 2-13 of co-pending ‘102.



Claim Rejections – 35 USC § 102(a)(1)


4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-3, 5-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (U.S. 2018/0044475).

Park discloses a polyimide based film (paragraph 2) comprising cycloaliphatic dianhydride and aromatic diacid dichlorides (paragraphs 8, 17)and aromatic diamine containing 2,2'-bis(trifluoromethyl)benzidine (paragraph 17).  Because Park discloses a polyimide based film with the same materials as claimed and preferentially disclosed, the article of Park will inherently possess the standard deviation of an in-plane retardation claimed. Products of identical chemical composition can not have mutually exclusive properties. Therefore, because Park has the same chemical structure, the properties, including the standard deviation of an in-plane retardation are necessarily present. MPEP 2112.01 II, as in claims 1-3, 5-6.
Concerning claim 7, Park discloses the cycloaliphatic dianhydride may be cyclobutane tetracarboxylic dianhydride (paragraph 18).
Concerning claim 11, Park discloses a flexible display device (paragraph 28, 45 and 77).


Claim Rejections – 35 USC § 103(a)

6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al (U.S. 2018/0044475).
	Park is taken as above.  Park discloses the film has a thickness of 45 to 55um (paragraph 15), as in claim 8.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Concerning claim 9, Park discloses a polyimide based film (paragraph 2) comprising cycloaliphatic dianhydride and aromatic diacid dichlorides (paragraphs 8, 17)and aromatic diamine containing 2,2'-bis(trifluoromethyl)benzidine (paragraph 17).  
In claim 9, the instant invention includes the preamble language of, “A window cover film”. Although the instant preamble has been considered, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). ln the instant case, the preamble merely recites the intended use of a structure, and the body of the claim is able to stand alone.


Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781